DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the mental steps performed by a physician or a nurse or a caretaker or various health providers on the event data describing a plurality of physiological events of a user. This judicial exception is not integrated into a practical application because the abstract idea is not tied to a specific nonconventional machine.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only claimed machine is a client device which is claimed in a conventional manner.  Thus, prong 2 has not been met.  The prior art of record cited by applicant in the information disclosure statement and cited by the Examiner on the attached PTO-892 describe conventional machines in the field of analyzing a user’s physiological condition.  Method claim 10 adds a chatbot interface, however, this interface is any user interface including conventional interface providing the user’s physiological condition to a physician or a nurse or a caretaker or various health providers.
Method claims 1-9 covers many methods, an example of one method is: 
1) user sends email via user's client with the user’s physiological event data to physician or nurse or caretaker or various health providers;
2)  physician or nurse or caretaker or various health providers analyze the physiological event data and determines user’s physiological condition; and 
3)  physician or nurse or caretaker or various health providers sends an email with the determined user’s physiological condition to user's client describing the user’s physiological condition.
Method claims 10 covers many methods, an example of one method is: 
1) user sends message using chatbot interface via user's client with the user’s physiological event data to physician or nurse or caretaker or various health providers;
2)  physician or nurse or caretaker or various health providers analyze the physiological event data and determines user’s physiological condition; and 
3)  physician or nurse or caretaker or various health providers sends a chatbot message with the determined user’s physiological condition to user's client describing the user’s physiological condition.
	Computer program product comprising a non-transitory computer readable storage medium claims 11-20 merely adds conventional computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to perform the method claimed in claims 1-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Appelbaum et al., US Patent Application Publication No. 2018/0315499, describes chatbot interface being used to send physiological event data to server where it is capable of being viewed by reviewers such as physician or nurse or caretaker or various health providers.  Refer to paragraph [0212] which states (emphasis added):
[0212] In step 313, the operations server may update the data record for the customer, based on execution of the chatbot. The operations server may receive data inputs (e.g., (journal entries, body metric measurements, indicator of interactions) from a customer device during or after chatbot execution. For example, the customer device may be instructed to implement a Logging Bot, and thus receives a chatbot identifier corresponding to the Logging Bot and/or data or code of the Logging Bot. The customer device may transmit the chatbot identifier or the chatbot to the artificial intelligence server for execution. The Logging Bot may be configured to accept inputted data regarding certain tasks or behaviors performed by the customer (e.g., meal logs, exercise log). When this data is inputted into the chat interface GUI of the customer device, the customer device may transmit the data to the artificial intelligence server to continue execution of the chatbot, and also to the operations server. The operations server may then save this data into appropriate data fields of the customer data record. As another example, in some circumstances, the operations server may be prompted to update a health score of the customer based on inputs received during execution of the chatbot. The operations server may update the customer data record to reflect the updated health score. Additionally or alternatively, in some implementations, the operations server may also receive data inputs directly from the artificial intelligence server, during or after execution of the chatbot.

Loeb et al., US Patent Application Publication No. 2017/0169171, describes analyzing statistical distributions of a user’s physiological event data and providing the results to a physician, refer to paragraphs [0002] and [0003].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613